Citation Nr: 0531810	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  97-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased initial evaluation for 
residuals of a thyroidectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to an increased ratings for 
residuals of a thyroidectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for a cervical 
spine disability has been obtained or requested by the RO and 
the veteran has received the required notice.

2.  A cervical spine disability is not shown to be related to 
service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in, aggravated 
by, or otherwise related to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
May 2001 that told him what was necessary to for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statements of the Case (SSOCs), he was provided with specific 
information as to why his claim seeking service connection 
for a cervical spine disability was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2001 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, and that he 
should tell VA about any evidence.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence that 
addresses whether he has a current disability that is linked 
to service.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the May 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
records from the Social Security Administration, and provided 
the veteran with several VA examinations.  The veteran has 
not indicated that there is any additional evidence available 
to help support his claim for service connection for a 
cervical spine disability.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for a 
cervical spine disability because there is no evidence of 
pertinent disability in service or for years following 
service.  The veteran has been diagnosed with cervical 
spondylosis and C5-6 fusion.  There is no evidence that the 
veteran suffered from these disabilities while in service.  
The veteran's service medical records are negative for any 
mention of a neck injury or neck disability or any complaints 
regarding his neck other than his thyroid.  There is no 
indication of a traumatic injury.  The veteran's report of 
medical history at discharge, and his separation examination 
are both silent with respect to any cervical spine 
disability.  Thus, while there is evidence of current 
treatment for a cervical spine disability there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of consistent findings in 
service, and the lack of any record of treatment for a 
cervical spine disability until many years after service, any 
opinion relating this disability to service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92, 57 
Fed. Reg. 49747 (1992).  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's service medical records do not show any 
complaints of neck pain other than that associated with his 
thyroid.  There is no indication of complaints of cervical 
spine pain, or any traumatic injury to the cervical spine.  
The separation examination and the report of medical history 
do not indicate any disability of the cervical spine at the 
time of discharge.  There is no indication at all in the 
service medical records with respect to the cervical spine.  
Therefore, there is no indication of incurrence of a chronic 
cervical spine disability during service.  

The veteran was in a car accident in 1989 and subsequent to 
that he was treated with cervical spine surgery in 1992.  The 
surgical report in 1992 indicates that the veteran was 
diagnosed with C5-6 and C6-7 spondylosis with root 
compression.  The veteran underwent a C5-6 anterior 
discectomy and interbody fusion, but the surgeon noted that 
C6-7 was already fused, possibly from a prior injury.  The 
veteran submitted statements from two doctors indicating the 
possibility of an old injury being part of the cause of his 
cervical spine disability.  Dr. Ben Estes wrote in an August 
1998 statement that he treated the veteran for severe 
cervical spondylosis, which required a cervical corpectomy 
and fusion.  Dr. Estes noted that some of the veteran's 
problems were old and pre-existing and that it was possible 
that cervical spine changes occurred prior to 1989 and may 
have been the result of trauma that occurred while the 
veteran was in service.  Dr. Thomas A. Parfenchuck stated in 
July 1998 that the veteran had significant spondylitis 
changes in the anterior cervical spine region, which were 
obviously old changes from possible previous injury.  Dr. 
Parfenchuck stated that it was possible that these cervical 
spine changes occurred prior to 1989.  Dr. Parfenchuck again 
stated in May 2005 that is was possible that an old injury 
sustained in service had contributed to the exacerbation of 
the veteran's disability.

The veteran underwent a VA examination in March 1997. The 
examiner diagnosed the veteran with severe degenerative joint 
disease of the cervical spine with radicular symptoms and 
limited range of motion, which is consistent with neural 
foramina compromise at C4, 5, 6, and 7.  The VA examiner did 
not suggest any etiology for the veteran's cervical spine 
disability and did not suggest any link to service.  As noted 
above, the Board declines to obtain an etiology opinion since 
there is no indication of pertinent disability in service or 
for many years after service.

Although there is certainly no question that the veteran 
currently suffers from a cervical spine disability, there is 
no medical evidence of a similar disability in service, and 
no medical opinion suggesting a link to service.  The 
statements from Dr. Estes and Dr. Parfenchuck indicate that 
the veteran may have had an old injury, but there is no way 
to know if it was prior to 1989 or if it was in service at 
all.  There is no indication in the service medical records 
of a trauma suffered in service.  Neither Dr. Estes nor Dr. 
Parfenchuck are able to link the veteran's current cervical 
spine disability to service or even to suggest anything other 
than a mere possibility based solely on the veteran's report 
of his history.  As such, the Board is not bound to accept 
the medical opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that service connection 
for a cervical spine disability is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for a cervical spine disability is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

As noted above a significant change in the law occurred under 
the VCAA.  The RO must send a letter with respect to the 
claim for an increased rating for residuals of a 
thyroidectomy to the veteran informing him of the evidence 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  VA also must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The claims folder contains no treatment records after 1998.  
The RO should contact the veteran and obtain any treatment 
records later than 1998 that he indicates are available and 
that are related to his treatment for residuals of a 
thyroidectomy.

The Board also finds that an examination for the veteran's 
residuals of a thyroidectomy is required.  The veteran has 
not been examined for this disability in almost five years, 
in addition, there may be new medical records that should be 
reviewed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)). 

Because there is may be outstanding medical evidence, and 
because a new examination is warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
D.C. for the following action:

1.  Send a VCAA notice letter to the 
veteran and tell him what he must show 
for his claim to be granted, what 
evidence VA will obtain, what he must 
obtain, and ask him to submit any 
evidence he has that relates to his 
claim.  Specifically ask the veteran to 
identify any treatment he has had since 
1998 for his residuals of a 
thyroidectomy.  Attempt to obtain any 
treatment records indicated.

2.  Schedule the veteran for an 
examination to determine the nature and 
extent of his disability due to residuals 
of a thyroidectomy.  The examiner should 
review the claims folder prior to the 
examination including any newly obtained 
evidence as well as the reports of the VA 
examinations in march 1997 and December 
2000.  All necessary tests should be 
conducted.  The examiner should address 
the criteria in his or her report 
including (1) whether the veteran suffers 
from fatigability, constipation, and 
mental sluggishness, (2) whether the 
veteran suffers from muscular weakness, 
mental disturbance, and weight gain, and 
(3) and whether the veteran suffers from 
cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance, bradycardia, and sleepiness.  
The examiner should note in detail all 
residuals of the veteran's thyroidectomy.

3.  Then, readjudicate the veteran's 
claim, including reviewing all newly 
obtained evidence.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


